JOURNAL ENTRY AND OPINION
This matter now having been appealed to us from the April 5, 1999 journal entry denying defendant's Motion for Summary Judgment and granting in part and denying in part Plaintiff's Motion for Summary Judgment is hereby remanded to the court as the entry does not constitute a final appealable order.
In this case, the relevant portion of the judgment entry reads as follows:
  Specifically, this Court finds that the interpleaded funds of Royal Packaging Corp. are disposable earnings of which plaintiff is entitled to 60%. Also, plaintiff's status takes priority over subsequent status holders such as defendant's attorney.
This entry is not final, however, because it neither specifies the amount of the judgment nor disposes of the remaining 40% of the interpleaded funds.
In Fireman's Fund Ins. Co. v. BPS Co. (1982), 4 Ohio App.3d 3, the court there stated:
  Where a separate trial on the issue of liability is held, and the issue of liability is determined in plaintiff's favor, an entry of judgment by the trial court in plaintiff's favor on the issue of liability which leaves the amount of damages to be awarded unresolved until some future time, does not constitute a final judgment which may then be treated as an appealable order.
Accordingly, this appeal is dismissed at appellant's costs.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES D. SWEENEY, J., and JAMES M. PORTER, J., CONCUR.
  ___________________________________ PRESIDING JUDGE, TERRENCE O'DONNELL